Citation Nr: 0408523	
Decision Date: 04/01/04    Archive Date: 04/16/04

DOCKET NO.  01-05 393A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Phoenix, 
Arizona


THE ISSUE

Entitlement to an increased evaluation for severed ulnar 
digital nerve, right ring finger, free flexor grafts to the 
right middle, ring, and little finger, with neurorraphy ulnar 
digital nerve, right little finger, currently evaluated as 20 
percent disabling.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

T. S. Kelly, Counsel


INTRODUCTION

The veteran had active service from May 1969 to November 
1971.  

This matter comes before the Board of Veterans' appeals 
(Board) on appeal from a November 2000 rating determination 
of the Phoenix, Arizona, Department of Veterans Affairs (VA) 
Regional Office (RO).  

This appeal is remanded to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify you if 
further action is required on your part.


REMAND

The Board notes that the veteran's representative, in his 
March 2004 written argument, has requested that this matter 
be remanded for an additional VA examination as the current 
examination does not contain sufficient information to 
properly rate the veteran's current disability.  

The Board is in agreement with the veteran's contentions, 
especially with regard to the 38 C.F.R. § 4.40 and 4.59.  

VA regulations also provide that where "diagnosis is not 
supported by the findings on the examination report or if the 
report does not contain sufficient detail, it is incumbent 
upon the rating board to return the report as inadequate for 
evaluation purposes." 38 C.F.R. § 4.2 (2003); see 38 C.F.R. 
§ 19.9 (2003).  Where the Board makes a decision based on an 
examination report that does not contain sufficient detail, 
remand is required "for compliance with the duty to assist by 
conducting a thorough and contemporaneous medical 
examination."  Goss v. Brown, 9 Vet. App. 109, 114 (1996); 
Stanton v. Brown, 5 Vet. App. 563, 569 (1993).

Accordingly, this case is REMANDED for the following:

1.  The RO must review the claims file 
and ensure that all notification and 
development action required by the 
Veterans Benefits Act of 2003, Pub. L. 
No. 108-183, 117 Stat. 2651 (Dec. 16, 
2003) is completed.

2.  The RO should arrange for a VA 
orthopedic examination to determine the 
nature and severity of the veteran's 
service-connected severed ulnar digital 
nerve, right ring finger, free flexor 
grafts to the right middle, ring, and 
little finger, with neurorraphy ulnar 
digital nerve, right little finger.  All 
indicated tests and studies, including 
range of motion testing reported in 
degrees of arc and x- rays, should be 
conducted.  With regard to the veteran's 
fingers, range of motion should also be 
expressed in terms of whether motion of 
the fingertips is possible to within 2 
inches of the median transverse fold of 
the palm.  The claims folder must be made 
available to the physician for review in 
conjunction with the examination.  The 
examiner should record pertinent medical 
complaints, symptoms, and clinical 
findings.  He is also requested to 
comment on the extent of any instability, 
pain on use, and the extent of the 
functional limitations caused by the 
severed ulnar digital nerve, right ring 
finger, free flexor grafts to the right 
middle, ring, and little finger, with 
neurorraphy ulnar digital nerve, right 
little finger.  Regarding any flare-ups 
or periods of increased disability 
described by the veteran, the examiner 
should elicit information regarding the 
frequency, duration, precipitating cause 
and source of relief.  It is also 
requested that the examiner provide 
explicit responses to the following 
questions:

(a) Does the service-connected severed 
ulnar digital nerve, right ring finger, 
free flexor grafts to the right middle, 
ring, and little finger, with neurorraphy 
ulnar digital nerve, right little finger, 
cause weakened movement, excess 
fatigability, and incoordination, and if 
so, can the examiner comment on the 
severity of these manifestations and on 
the ability of the veteran to perform 
average employment in a civil occupation?  
If the severity of these manifestations 
cannot be quantified, the examiner should 
so indicate.

(b) With respect to any complaints of 
pain, the examiner is requested to 
specifically comment on whether pain is 
visibly manifested on movement of the 
right fingers and the presence and degree 
of, or absence of, muscle atrophy 
attributable to the service-connected 
disability, or the presence or absence of 
any other objective manifestation that 
would demonstrate disuse or functional 
impairment due to pain attributable to 
the service-connected disability.  The 
examiner should carefully elicit all of 
the veteran's subjective complaints 
concerning the aforementioned disorders.  
The examiner should offer opinions as to 
whether there is adequate pathology 
present to support the level of each of 
the veteran's subjective complaints.  
Complete detailed rationale must be given 
for each opinion that is rendered.

3.  Pursuant to 38 C.F.R. § 3.655 (2003), 
when a claimant fails to report for an 
examination scheduled in conjunction with 
an original compensation claim, the claim 
shall be rated based on the evidence of 
record.  When the claimant pursuing an 
original, reopened or claim for an 
increase without good cause fails to 
report for examination, the claim will be 
denied.  This Remand serves as notice of 
the regulation.

4.  Thereafter, the RO should review the 
claims folder to ensure that all of the 
foregoing requested development has been 
completed.  

In particular, the RO should review the 
requested examination report and required 
opinions to ensure that they are 
responsive to and in complete compliance 
with the directives of this remand and if 
they are not, the RO should implement 
corrective procedures.  See Stegall v. 
West, 11 Vet. App. 268, 270-1 (1998).

If upon completion of the above development the claim remains 
denied, the case should be returned to the Board after 
compliance with requisite appellate procedures.  By this 
remand, the Board intimates no opinion as to any final 
outcome warranted.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West 2002) (Historical and Statutory 
Notes).  In addition, VBA's Adjudication Procedure Manual, 
M21-1, Part IV, directs the ROs to provide expeditious 
handling of all cases that have been remanded by the Board 
and the Court.  See M21-1, Part IV, paras. 8.43 and 38.02.



	                  
_________________________________________________
	V. L. JORDAN
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2003).




